MEMORANDUM **
Rogelio Lopez-Villagomez appeals from his guilty plea conviction and sentence for unlawful reentry of a deported alien after conviction for an aggravated felony in violation of 8 U.S.C. § 1326.
Lopez-Villagomez contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence should not have exceeded the maximum two-year sentence pursuant to 8 U.S.C. § 1326(a). Lopez-Villagomez acknowledges that this argument is foreclos*659ed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001), and states that he raises the contention merely to preserve it in the event of ensuing favorable Supreme Court precedent. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.